United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 18, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-41511
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JUAN CARLOS GIRON-DELGADO,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:04-CR-472-ALL
                      --------------------


Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Juan Carlos Giron-Delgado (Giron) pleaded guilty to illegal

reentry after deportation following a conviction for an aggravated

felony and was sentenced to 46 months of imprisonment, three years

of supervised release, and a $100 special assessment that was

ordered remitted on motion of the Government.

     For the first time on appeal, Geron argues that under United

States v. Booker, 125 S. Ct. 738 (2005), he was sentenced pursuant

to an unconstitutional mandatory guideline system.       He contends

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 04-41511
                                       -2-

that this argument is not precluded by his appeal waiver.                  In his

plea agreement, Geron agreed to waive his right to appeal his

sentence except in the case of “(a) a sentence imposed above the

statutory maximum; or (b) an ‘upward departure’ from the Sentencing

Guidelines.”       However,      at   rearraignment     the   magistrate   judge

described the applicable portion of Giron’s appeal waiver as

follows:      “[Y]ou give up the right to appeal your case to a higher

court, except you could appeal from an illegal sentence.”                In light

of   the     magistrate   judge’s     statement   and    the   fact     that   the

magistrate judge did not ask Giron whether he had read the plea

agreement, reviewed it with his attorney, understood it, or entered

it voluntarily, it cannot be said that Giron knowingly waived the

right to raise the Booker issue, and, therefore, his appeal waiver

does not bar the instant appeal.            See United States v. Robinson,

187 F.3d 516, 517 (5th Cir. 1999).

       Giron correctly acknowledges that his failure to raise the

Booker issue in the district court results in review for plain

error only. See United States v. Valenzuela-Quevedo, 407 F.3d 728,

732 (5th Cir. 2005).            The district court’s application of the

Sentencing Guidelines in their mandatory form constituted error

that   was    plain.      See   id.   at   733.   However,      Giron    has   not

established that the error affected his substantial rights because

he has not demonstrated that the record shows that the district

judge would have imposed a different or lesser sentence under a

Booker advisory regime.         See id.    Giron contends that the district
                               No. 04-41511
                                    -3-

court’s error in sentencing him pursuant to a mandatory Sentencing

Guidelines regime is of a type that should be presumed to affect

his substantial rights. However, this argument is foreclosed. See

United States v. Malveaux, __F.3d__, No. 03-41618, 2005 WL 1320362,

at *1 n.9 (5th Cir. Apr. 11, 2005). Accordingly, Giron has not met

the requirements to show plain error.

     Giron also argues for the first time on appeal that the

sentencing   provisions   of   8   U.S.C.   §   1326(b)(1)   and   (2)   are

unconstitutional on their face and as applied in light of Apprendi

v. New Jersey, 530 U.S. 466 (2000).         Giron acknowledges that his

argument is foreclosed by Almendarez-Torres v. United States, 523

U.S. 224 (1998), but he seeks to preserve the issue for Supreme

Court review.    As Giron concedes, this issue is foreclosed.            See

Apprendi, 530 U.S. at 489-90; United States v. Dabeit, 231 F.3d

979, 984 (5th Cir. 2000).

     AFFIRMED.